Order entered February 4, 2020




                                                          In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                 No. 05-19-00980-CV

                                IN THE INTEREST OF M.D.M.-C., A CHILD

                               On Appeal from the 301st Judicial District Court
                                            Dallas County, Texas
                                    Trial Court Cause No. DF-09-21123

                                                        ORDER
             By letter dated December 7, 2019, we notified appellant his brief failed to comply with

    rule 38 of the Texas Rules of Appellate Procedure and directed him to file an amended brief that

    complied with rule 38 within ten days. To date, appellant has not filed an amended brief.

             Accordingly, we ORDER the appeal submitted on appellant’s November 18, 2019 brief.

    Appellee’s brief, if any, shall be filed within THIRTY DAYS of the date of this order.1


                                                                   /s/      ROBERT D. BURNS, III
                                                                            CHIEF JUSTICE




1
    By letter dated November 19, 2020, the Office of the Attorney General notified the Court it would not be filing an
    appellee’s brief. Our notices to Mother have been returned to the Court because her address on file with the Court is
    not current.